1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDREA BEACH,                                      Case No.: 19-CV-1179-WVG
12                                     Plaintiff,
                                                        ORDER GRANTING PLAINTIFF’S
13   v.                                                 MOTION TO PROCEED IN FORMA
     ANDREW SAUL, Commissioner of                       PAUPERIS
14
     Social Security,
15                                                      [Doc. No. 10.]
                                     Defendant.
16
17
18
19         Beach files for leave to proceed in forma pauperis on her Second Amended
20   Complaint (Doc. No. 9). The Court reviews Plaintiff’s Second Amended Complaint under
21   28 U.S.C. § 1915(e), as is required when a plaintiff files a motion to proceed in forma
22   pauperis. The Court finds that Beach’s Second Amended Complaint sufficiently states a
23   claim for relief and that her IFP application is complete. Thus, the Court GRANTS Beach’s
24   IFP motion.
25   ///
26   ///
27   ///
28   ///
                                                    1

                                                                                19-CV-1179-WVG
1                                       I.    MOTION FOR IFP
2             Beach moves to proceed IFP under 28 U.S.C. § 1915. All parties instituting any civil
3    action, suit, or proceeding in a district court of the United States, except an application for
4    writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action
5    may proceed despite a plaintiff’s failure to prepay the entire fee only if the plaintiff is
6    granted leave to proceed IFP under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
7    1176, 1177 (9th Cir. 1999). All actions sought to be filed IFP under § 1915 must be
8    accompanied by an affidavit, signed by the applicant under penalty of perjury, that includes
9    a statement of all assets which shows inability to pay initial fees or give security. CivLR
10   3.2.a. In IFP proceedings, the court first “grants or denies IFP status based on the plaintiff’s
11   financial resources alone and then independently determines whether to dismiss the
12   complaint” pursuant to § 1915(e). Franklin v. Murphy, 745 F.2d 1221, 1226 n.5 (9th Cir.
13   1984).
14            Here, the Court finds Beach meets the requirements of § 1915 and grants the IFP
15   motion. Beach has submitted an affidavit that sufficiently states all her assets and
16   obligations. (Doc. No. 10.) According to Beach’s affidavit, she has $1,000 in cash and an
17   automobile worth $2,500. (Id. at 2, 3.) Beach advises she has no monthly income other
18   than $360 per month in child support. (Id. at 1.) Moreover, Beach spends an estimate of
19   $1,100 a month supporting herself and her 17-year-old son. (Id. at 2.) Finally, Beach owes
20   approximately $28,500 in various debts, including credit card debt and school loans. (Id.
21   at 5.)
22            Based on the foregoing, the Court concludes that Beach lacks substantial assets
23   because her assets are insignificant in the face of her debt and living expenses. Thus, Beach
24   has sufficiently demonstrated that paying the $400 filing fee would impair her ability to
25   obtain the necessities of life and the Court GRANTS beach’s motion to proceed IFP.
26                          II.   SCREENING UNDER 28 U.S.C. § 1915(e)
27            Under 28 U.S.C. § 1915(e)(2), when reviewing an IFP motion, the Court must rule
28   on its own motion to dismiss before the complaint is served. Lopez v. Smith, 203 F.3d 1122,
                                                    2

                                                                                      19-CV-1179-WVG
1    1127 (9th Cir. 2000) (“[S]ection 1915(e) not only permits but requires a district court to
2    dismiss an in forma pauperis complaint that fails to state a claim.”) The Court must dismiss
3    the complaint if it is frivolous, malicious, failing to state a claim upon which relief may be
4    granted, or seeking monetary relief from a defendant immune from such relief. 28 U.S.C.
5    § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (noting
6    28 U.S.C. § 1915(e)(2)(B) is “not limited to prisoners”); Lopez, 203 F.3d at 1127
7    (“[§] 1915(e) not only permits but requires a district court to dismiss an [IFP] complaint
8    that fails to state a claim.”). Thus, all complaints must contain a “short and plain statement
9    of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed
10   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of
11   action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556
12   U.S. 662, 678 (2009).
13         Social security appeals are not exempt from the § 1915(e) screening requirement.
14   Hoagland v. Astrue, No. 12CV973-SMS, 2012 WL 2521753, at *1 (E.D. Cal. June 28,
15   2012); see also Lopez, 203 F.3d at 1129 (“section 1915(e) applies to all in forma pauperis
16   complaints.”). “Every plaintiff appealing an adverse decision of the Commissioner believes
17   that the Commissioner was wrong.” Hoagland, 2012 WL 2521753, at *3. “A complaint
18   merely stating that the Commissioner’s decision was wrong is plainly insufficient to satisfy
19   a plaintiff’s pleading requirement.” Schwei v. Colvin, No. 15CV1086-JCM-NJK, 2015 WL
20   3630961, at *2 (D. Nev. June 9, 2015). Instead, “[a] complaint appealing the
21   Commissioner’s denial of disability benefits must set forth a brief statement of facts setting
22   forth the reasons why the Commissioner’s decision was wrong.” Hoagland, 2012 WL
23   2521753, at *2 (collecting cases).
24         Here, Beach’s complaint now lists sufficient reasons why she believes the ALJ erred
25   in denying her benefits. (See Doc. No. 9 at ¶ 7.) Specifically, Beach does not allege only
26   generalized legal conclusions but supports her claim with facts. Based on this, the Court
27   finds Beach has satisfied the pleading requirements.
28   ///
                                                    3

                                                                                     19-CV-1179-WVG
1                                  III.   CONCLUSION
2         Beach’s motion to proceed IFP is GRANTED.
3    IT IS SO ORDERED.
4    DATED: August 5, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4

                                                       19-CV-1179-WVG
